DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the phrase “alternatively of at least 1.5mm” is unclear if the claim is to at least 1.2mm or to at least 1.5mm. Therefore the scope of the claim is unclear and therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, and 9-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by   using the Mochizuki 2019/0184045 A1 as translation.
With respect to claims 1, 4-7, and 9-10, the Mochizuki 2019/0184045 A1 reference discloses an assembly  capable of disinfecting a fluid, comprising: a container 20; - a reactor chamber 12 that is arranged in the container and is configured to accommodate a fluid to be disinfected, which enters the reactor chamber via an inlet and supply 37 thereof and may exit the reactor chamber via an outlet/discharge 36 thereof; and - an irradiation device 40 that is configured to provide UV rays and to radiate them into the reactor chamber in order to disinfect the fluid in the reactor chamber wherein a container wall of the container has a multilayer design and an inner layer 25 of the container wall , which faces and surrounds the reactor chamber, (0026) when the first layer 31 is made of PTFE (thermally resistant up to temperatures of about 200°C), the diffuse reflectivity of ultraviolet light is ensured to be about 90% or higher by configuring the thickness of the first layer 31 to be 3 mm or larger.
With respect to claim 11, the Mochizuki reference discloses [in claim 1, and paragraph 0022] an ultraviolet sterilization device 10 according to a first embodiment. The ultraviolet sterilization device 10 includes a processing chamber housing 20, an outflow tube 36, an inflow tube 37, and a light source 40. The light source 40 radiates ultraviolet light toward the interior of a processing chamber 12 encircled by the processing chamber housing 20. The ultraviolet sterilization device 10 is a fluid sterilization device to irradiate the fluid (water etc.) flowing in the processing chamber 12 with ultraviolet light so as to sterilize the fluid. [0023] The processing chamber housing 20 is a container that defines the processing chamber 12. The processing chamber housing 20 has a window member 24 for transmitting the ultraviolet light from the light source 40 is provided on the first end wall 21. (0026) When the first layer 31 is made of PTFE, the diffuse reflectivity of ultraviolet light is ensured to be about 90% or higher by configuring the thickness of the first layer 31 to be 3 mm or larger.
With respect to claims 2 and 3, the examiner interprets the claims to be product by process claims and the product disclosed in the figure 1a product patentable indistinguishable from the instant claims of layered material with a plastic portion (See claims and paragraphs 0025—0033).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Mochizuki reference, as applied above to claim 1.
With respect to claim 8, the reference further discloses in figure 1 at the bottom portion the irradiation device 40 is arranged in the reactor the irradiation device.
The reference differs in that it does not disclose at least in part arranged in the reactor chamber and in that a portion of the irradiation device arranged in the reactor chamber has, at least in some portions, an outer polytetrafluoroethylene coating.  
However the Mochizuki reference discloses the use of PTFE as a reflective material as disclosed in the rejection of claim 1, and one of ordinary skill in the art would recognize that from that disclosure it could be expected for the PTFE to reflect UV at any location it is placed within the treatment zone 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mochizuki reference and use the PTFE on a portion of the UV device, since it would provide the expected result of providing a reflective surface as evidenced by the Mochizuki reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774